                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL VAN CASTER,

                                Plaintiff,
         v.

 RANDALL HEPP, CHRIS KREUGER,                                                  ORDER
 DYLON RANDTKE, LAURA BARTOW,
 CANDICE WHITMAN, JULIE LUDWIG,                                             18-cv-845-jdp
 CHARLES LARSON, ROBERT FRANK,
 YVETTE MOORE, STELIGA, DENISE BONNETT,
 ROBERT WATERMAN, and JOHN BAHR,

                                Defendants.


       Plaintiff Michael Van Caster alleges that defendant prison officials are not properly

treating his medical problems, including gastrointestinal “issues,” a cyst on his kidney, and

blood in his urine.

       Van Caster has filed a document he titles “Supplement to Complaint,” in which he asks

to amend his complaint in two ways: (1) add as a “John Doe” defendant the Wisconsin

Department of Corrections’ insurer; and (2) allow him to bring claims against defendants in

both their individual and “professional” capacities. Dkt. 42.

       Defendants respond that the state is self-insured and there is no insurance company to

name as a Doe defendant. So I will deny Van Caster’s motion to add the Doe defendant.

       I’m not entirely sure what Van Caster means by his request to add claims against

defendants in their “professional” capacities. Defendants say that it is undisputed that they

acted within the course of their DOC employment and so it is “unnecessary and duplicative”

to consider the request. I will assume that Van Caster means to bring claims against defendants

in their “official” capacities. Official-capacity claims against state officials are essentially claims
for injunctive relief—and not for damages—against the state itself. See Kentucky v. Graham, 473

U.S. 159, 166 (1985). To establish that he is entitled to injunctive relief on official-capacity

claims, Van Caster must show that a policy or custom of the state played a part in the alleged

constitutional deprivations. But he does not allege that in his amended complaint. So I will not

grant him leave on official-capacity claims.

       Van Caster renews his motion for the court’s assistance in recruiting him counsel, saying

that the case involves complex medical issues and that he has a lack of legal knowledge and

suffers from “a psychological disability” and a learning disability. But as I told him previously,

without seeing what issues the parties dispute, I am not yet convinced that the case will truly

boil down to complex medical issues. Unfortunately, it is common for pro se litigants to receive

mental health treatment, and most prisoner litigants lack legal knowledge. But the court cannot

recruit counsel for every pro se party asking for help. So I will deny Van Caster’s motion for

recruitment of counsel.

       As the lawsuit moves forward, if Van Caster continues to believe that he is unable to

litigate the lawsuit himself, then he may renew his motion, but he will have to better explain

how his lack of legal knowledge or disabilities prevent him from performing specific legal tasks.

If he finds it difficult to meet a specific court deadline, then he should write the court, explain

the problem, and seek an extension of that deadline.



                                               ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael Van Caster’s motion to add a John Doe defendant insurer,
          Dkt. 42, is DENIED.

       2. Plaintiff’s motion to add official-capacity claims, Dkt. 42, is DENIED.

                                                 2
3. Plaintiff’s motion for the court’s assistance in recruiting him counsel, Dkt. 46, is
   DENIED.

Entered July 24, 2019.

                                    BY THE COURT:
                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
